870 F.2d 654Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Brian A. BROWN, Plaintiff-Appellant,v.FAIRFAX CITY JUDICIAL CENTER COMMITTEE, Officers, Agents ofLorton, Virginia, Defendants-Appellees.Brian A. BROWN, a/k/a Bryant Brown, Plaintiff-Appellant,v.FAIRFAX CITY JUDICIAL CENTER COMMITTEE, Officers, Agents ofLorton, Virginia, Defendants-Appellees.
No. 88-7266.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 10, 1989.Decided March 3, 1989.

Brian A. Brown, appellant pro se.
Before K.K. HALL, PHILLIPS, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Brian Brown appeals from the district court orders dismissing his claims pertaining to Lorton Reformatory and denying his motion for appointment of counsel.  We dismiss the appeals for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the orders appealed from are not final orders, they are not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.App.P. 54(b), nor are the orders appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the orders are not appealable as collateral orders under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).   See Miller v. Simmons, 814 F.2d 962, 967 (4th Cir.)  (orders denying appointment of counsel are not appealable collateral orders), cert. denied, 56 U.S.L.W. 3267 (U.S. Oct. 13, 1987) (Nos. 86-6884, 86-7132).


4
Finding no basis for appellate jurisdiction, we dismiss the appeals as interlocutory.  Appellant's motions for appointment of counsel and for stay pending appeal are denied.  We dispense with oral argument because the dispositive issues have been decided authoritatively.


5
DISMISSED.